DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 13/918,747 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 10/14/2020 has been entered.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are directed towards newly amended claim language. 

Regarding Rejections under 35 U.S.C. § 101,
The previous rejection of claims 1-7 under 35 U.S.C. § 101 is withdrawn in view of Applicant’s amendments to independent claim 1 to recite a hardware processor.  The body of the claim positively recites a hardware element performing the claimed foreground background segmentation framework.

Regarding Rejections under 35 U.S.C. § 102,

“The Office relies on Bazakos for allegedly describing a system that combines a first value (from a combination of two pixels from RBG images) with a second value (from a combination of two pixels from IR images) to determine whether a particular element is a foreground or background element. However, as discussed during the interview, Bazakos is not directed determining foreground and background elements in an image. Rather, Bazakos is specifically directed to facial recognition. Thus, anything that isn’t determined to be a “face” in Bazakos is considered “background”. Thus, Bazakos does not combine values of pixels to determine if an element is a foreground or background, rather, Bazakos uses an intensity value to determine if the pixel is associated with skin, and by default, anything that does not achieve this threshold is background. Note, Bazakos doesn’t even mention the term “foreground”.” (Remarks of 3/24/2021; page 10)
While Applicant’s points are fully understood, the Examiner respectfully disagrees.
Bazakos, at ¶ 0061, 0068 discloses fusing images output from various cameras (visible light/RGB, and infrared/IR cameras, per ¶ 0045, and 0050-0053) by performing weighted subtraction of the intensities of two camera images.  It is explicitly recited that the result of such a fusion of sensor outputs produces an increased contrast between a person and a background, which allows for excellent image segmentation via thresholding.
Bazakos, at ¶ 0120 discloses further detail with respect to providing acceptable segmentation via thresholding, and in particular recites: “an optimal threshold may be selected so as to maximize the separability of the resultant classes in gray levels.”  In the same paragraph, it is mentioned that thresholding values may be based on a variety of factors, such as reflection characteristics of natural skin, natural hair, background, and so forth.
As an initial matter, the Examiner notes that Bazakos, while indeed contextually relevant to determining facial data for generating portraits, is not at all incongruous from determining “whether (an) element is a foreground or background element” (foreground background segmentation) as dictated by independent claim 1.
Although not recited in Bazakos as a “foreground”, the dissemination of a person’s face from a background (illustrated clearly, for instance, in Fig. 1A of Bazakos) is in fact determining whether an element is a foreground or background element.
Per the cited sections above, Bazakos makes explicit mention of image segmentation via thresholding as producing contrast between a person and a background. 
Bazakos, ¶ 0038 discloses the incorporation/combination of visible image data and infrared image data to improve confidence in a detected foreground object (face), and as later discussed per ¶ 0061, 0068, the fusion providing a segmentation of objects (faces) from a background.

Applicant contends, with respect to the rejection of independent claim 17:
“With respect to independent Claim 17, Claim 17 takes a selected pixel and evaluates whether the selected pixel is likely a foreground or background pixel in an image (using RGB pixel data, IR pixel data, and pixel depth data). That is, Clam 17 enables a foreground/background determination on a pixel by pixel basis. In contrast, as best understood by Applicant, the combination of Bazakos and Criminisi describes detection of foreground/background for image elements, not individual pixels. Further, Bazakos is not directed determining foreground and background elements in an image. Rather, Bazakos is specifically directed to facial recognition. Thus, anything that isn’t 
While Applicant’s points are fully understood, the Examiner respectfully disagrees.
With regard to Applicant’s argument that Bazakos is not directed to determining foreground and background elements in an image, see the above rebuttal with respect to independent claim 1.
With regard to Applicant’s argument that the combination of Bazakos and Criminisi describes detection of foreground/background for image elements, not individual pixels:
Criminisi, ¶ 0036, 0038 discloses using a depth camera to obtain a 2D area of a captured scene, wherein each image element in the 2D area represents a depth value such as a length or distance of an object in the scene from the depth camera.  Further, ¶ 0028 dictates that “image element” refers to a pixel of an image.
Criminisi, ¶ 0054 discloses that all image elements in an image having a depth value within a predetermined threshold are selected as a foreground image element, and the remaining image elements are selected as background image elements.
Moreover, the language of independent claim 17 does not even expressly require “combining” values of pixels to determine if an element is a foreground or background as argued by Applicant above.  Rather, the claim recites processing processing IR pixel data of one or more infrared captured images, and processing pixel depth data.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bazakos et al. (US 20060102843 A1) (hereinafter Bazakos)
Regarding claim 1, Bazakos discloses:
A system comprising,
[See Bazakos, ¶ 0061, 0068 discloses segmenting an image, recited particularly as being between a person (implicitly in a foreground), and a background.]
one or more image capture devices [See Bazakos, Figs. 3 and 4 illustrate a co-registration scheme for plural cameras or imaging arrays.] configured to capture a first red, green, and blue (RGB) image of a scene, a second RGB image of the scene, [See Bazakos, ¶ 0045 discloses a visible sensing array of a single or multiple-band camera.  Particularly, that an image (65) is captured and a second image (71) extracted by an extractor (thus, two visible images of the same scene).] a first infrared (IR) image of the scene, and a second IR image of the scene; [See Bazakos, claim 1, ¶ 0050-0053 discloses obtaining/providing a first image of a scene in a first infrared band, and obtaining/providing a second image of a scene in a second infrared band.]
one or more processors programmed to: [See Bazakos, ¶ 0114 discloses a processor operable to execute software instructions for performing an object foreground vs. segmentation algorithm.]
for each pixel in the second RGB image, compute a first value comprising a difference between the second RGB image and a corresponding pixel in the first RGB image; [See Bazakos, ¶ 0050-0053 discloses computing a difference intensity on a pixel-by-pixel basis between input visible images from the single or multiple-band camera array to determine an intensity value which is compared against a threshold value.]
for each pixel in the second IR image, compute a second value comprising a difference between the second IR image and a corresponding pixel in the first IR image; [See Bazakos, ¶ 0050-0053 discloses computing a difference intensity on a pixel-by-pixel basis between input infrared images to determine an intensity value which is compared against a threshold value.]
[See Bazakos, ¶ 0038 discloses the incorporation/combination of visible image data and infrared image data (fusion) to improve confidence in a detected foreground object (face) versus a background object; See Bazakos, ¶ 0050-0054 discloses the combination of each “thresholded” difference intensity pixel values (each intensity pixel together with each other).]

Regarding claim 2, Bazakos discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Bazakos discloses:
wherein combining the first and second value further comprises determining which elements in the scene are a foreground element and which elements in the scene are background elements. [See Bazakos, ¶ 0061, 0068 discloses fusing images output from various cameras (visible light/RGB, and infrared/IR cameras, per ¶ 0045, and 0050-0053) by performing weighted subtraction of the intensities of two camera images.  It is explicitly recited that the result of such a fusion of sensor outputs produces an increased contrast between a person and a background, which allows for excellent image segmentation via thresholding; See Bazakos, ¶ 0120 discloses further detail with respect to providing acceptable segmentation via thresholding, and in particular recites: “an optimal threshold may be selected so as to maximize the separability of the resultant classes in gray levels.”]

wherein at least one element comprises a pixel. [See Bazakos, ¶ 0050-0054 discloses determining intensity value differences on a pixel-by-pixel basis.]

Regarding claim 11, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 21, Bazakos discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Bazakos discloses:
wherein each element comprises a pixel. [See Bazakos, ¶ 0050-0054 discloses determining intensity value differences on a pixel-by-pixel basis.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 9, 10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 20060102843 A1) (hereinafter Bazakos) in view of Civit et al. (US 20130243313 A1) (hereinafter Civit).
Regarding claim 3, Bazakos discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Bazakos does not appear to explicitly disclose:
wherein the combined first value and the second value is a probability score.
However, Civit discloses:
wherein the combined first value and the second value is a probability score. [See Civit, abstract, ¶ 0013, 0029, 0049 discloses deriving a set of costs respectively associated with a pixel’s probability of belonging to a foreground, background, or shadow “class”.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Bazakos to add the teachings of Civit in order to provide cost function analysis of each pixel which can maximize the probability of proper classification of an object as foreground versus background.

Regarding claim 5, Bazakos discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Civit discloses:
wherein the foreground background segmentation framework is further configured to output foreground versus background data for each element to a global binary segmentation algorithm. [See Civit, ¶ 0056 discloses the use of a global optimization algorithm (or, a “global binary segmentation algorithm”.  The particular distinction of a “global binary segmentation” (or a “graph cuts”) algorithm is understood to be routine and conventional by one of ordinary skill.  (This is further evidenced per US Patent Publication No. US 20060285747 A1; Blake et al.  See Blake, ¶ 0004, 0050 discusses solving segmentation via any known/suitable optimization algorithm – specifically reciting “a graph-cut on binary labels.”)]
For motivation, see Examiner’s previous rejection of claim 3.

Regarding claim 9, Bazakos discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Bazakos discloses:
wherein the framework is coupled to a multiple camera set environment, [See Bazakos, Figs. 3 and 4 discloses multiple cameras imaging a scene.] and 
Civit discloses:
wherein the framework is configured to further determine whether the element is a foreground or a background element based on zero or more contribution factors in conjunction with information that corresponds to other camera foreground versus background data. [See Civit, ¶ 0028-0031 discloses the implementation of a hybrid depth-color foreground background segmentation approach in which depth and color information are “fused” in order to improve segmentation performance.  Cost values of depth data and color data (contribution factors, different modalities being “depth” and “color” respectively) are calculated and combined; See Civit, ¶ 0073 further mentions statistics related to foreground/background and “shadow” (other camera foreground versus background data”).]
For motivation, see Examiner’s previous rejection of claim 3.

Regarding claim 10, Bazakos discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Civit discloses:
wherein the framework is further configured to determine whether the element is a foreground or a background element based on zero or more contribution factors and detection information processed from an image. [See Civit, ¶ 0028-0031 discloses the implementation of a hybrid depth-color foreground background segmentation approach in which depth and color information are “fused” in order to improve segmentation performance.  Cost values of depth data and color data (contribution factors, different modalities being “depth” and “color” respectively) are calculated and combined.]
For motivation, see Examiner’s previous rejection of claim 3.

Regarding claim 16, Bazakos discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Civit discloses:
further comprising, using information corresponding to background versus foreground information corresponding to at least one other cameras as in computing the combined data term. [See Civit, Fig. 3 illustrates a flowchart for processing elements (pixels) of an image in order to classify each as foreground or background.  Note, particularly, functional block labeled “For each pixel or region compute the different classification model costs based on statistics (e.g. cost of selecting foreground, background, and shadow) costs are based on joint depth and color functionals.”  Hence, depth data and color data (obtained from corresponding depth camera and color cameras) are used jointly for each pixel of an image being processed to determine if the pixel is foreground of background.]
For motivation, see Examiner’s previous rejection of claim 3.

Regarding claim 22, Bazakos discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Civit discloses:
further comprising outputting foreground versus background data for each element to a global binary segmentation algorithm. [See Civit, ¶ 0056 discloses the use of a global optimization algorithm (or, a “global binary segmentation algorithm”.  The particular distinction of a “global binary segmentation” (or a “graph cuts”) algorithm is understood to be routine and conventional by one of ordinary skill.  (This is further evidenced per US Patent Publication No. US 20060285747 A1; Blake et al.  See Blake, ¶ 0004, 0050 discusses solving segmentation via any known/suitable optimization algorithm – specifically reciting “a graph-cut on binary labels.”)]
For motivation, see Examiner’s previous rejection of claim 3.

Claims 6-8, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos in view of Criminisi et al. (US 20110293180 A1) (hereinafter Criminisi).
Regarding claim 6, Bazakos discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.

wherein the framework is configured to apply a weight for each of the first value and the second value.
However, Criminisi discloses:
wherein the framework is configured to apply a weight for each of the first value and the second value. [See Criminisi, ¶ 0070, 0071, 0132, discloses incorporating a weighting value for particular depth images.  Criminisi, at para. 0132 discloses the use of an image classifier segmentation technique being applicable to RGB images as well as depth images.  Hence, color (RGB) and depth are each treated with a weighting value.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Bazakos to add the teachings of Criminisi in order to reduce computational complexity through geodesic distance analysis and background removal, thus allowing for real-time processing and segmentation of an object into a foreground or background. (Criminisi, para. 0066).

Regarding claim 7, Bazakos in view of Criminisi discloses all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Criminisi discloses:
wherein the framework is configured to select a weight set from among a plurality of weight sets to apply the weight for each of the first value and the second value. [See Criminisi, ¶ 0070, 0071, 0132, discloses incorporating a weighting value for particular depth images between 0-1 (a weight set having a plurality of values).  Criminisi, at para. 0132 discloses the use of an image classifier segmentation technique being applicable to RGB images as well as depth images.  Hence, color (RGB) and depth are each treated with a weighting value.]
For motivation, see Examiner’s previous rejection of claim 6.

Regarding claim 8, Bazakos in view of Criminisi discloses all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Criminisi discloses:
wherein the framework is coupled to a multiple camera set environment, and wherein the framework is configured to apply a weight set to one camera set that is different from a weight set applied to another camera set. [See Criminisi, ¶ 0043 discloses depth camera and RGB camera with processor performing processing on these images; See Criminisi, ¶ 0070, 0071, 0132, discloses incorporating a weighting value for particular depth images between 0-1 (a weight set having a plurality of values).  Criminisi, at para. 0132 discloses the use of an image classifier segmentation technique being applicable to RGB images as well as depth images.  Hence, color (RGB) and depth are each treated with a weighting value.  Hence, Criminisi suggests applying weight values to RGB image information as well as depth information, both of which are obtained respectively from an RGB camera and depth camera.]
For motivation, see Examiner’s previous rejection of claim 6.

Regarding claim 14, Bazakos discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Criminisi discloses:
further comprising determining one or more other depth-based contribution factors based upon depth data associated with each element, wherein determining the one or more other depth-based contribution factors comprises evaluating a difference between currently captured depth  [See Criminisi, ¶ 0096-0097, Fig. 5 illustrates elements 500, 502, involving a comparison of current depth data to previous depth data.]
For motivation, see Examiner’s previous rejection of claim 6.

Regarding claim 15, Bazakos discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Criminisi discloses:
further comprising determining one or more other depth-based contribution factors based upon depth data associated with each element, wherein determining the one or more other depth-based contribution factors comprises evaluating currently captured depth data corresponding to the element and threshold depth data [See Criminisi, ¶ 0054 discloses the use of a threshold filter.  A portion of an object of interest is identified, and a geodesic distance computed.  The value is read, and all image elements in the image having a depth value within a predetermined threshold are selected as the foreground image elements, and the remaining image elements are selected as the background image elements; See Criminisi, Fig. 6]
For motivation, see Examiner’s previous rejection of claim 6.

Regarding claim 17, Bazakos discloses:
One or more machine-readable storage devices having executable instructions, which when executed perform steps, comprising: [See Bazakos, ¶ 0114 discloses a processor operable to execute software.]
selecting a pixel as a selected pixel; [See Bazakos, ¶ 0050-0054 discloses stepping through each image captured by the segmentation system on a pixel-by-pixel basis.]
Criminisi discloses:
processing pixel data, including:
[See Criminisi, ¶ 0132 discloses performing a background removal (background subtraction) procedure on depth images, but that the techniques can also be applied for images such as RGB images; Bearing this in mind, return to Criminisi, ¶ 0066, 0070-0071, which discloses classifying an object as being a “user” or a foreground object.]
processing infrared (IR) pixel data of one or more infrared images to determine one or more IR contributing factors indicative of whether the selected pixel is likely a foreground or background pixel in the current image; [See Criminisi, ¶ 0039 discloses the use of an infrared (IR) camera obtaining depth images; See Criminisi, ¶ 0097 discloses subtracting a foreground geodesic “distance image” from a background geodesic “distance image”, wherein it is apparent that depth images would naturally correspond with images captured with an IR camera.]
processing pixel depth data to determine one or more depth-based contributing factors indicative of whether the selected pixel is likely a foreground or background pixel in the current image. [See Criminisi, ¶ 0054 discloses the use of a threshold filter.  A portion of an object of interest is identified, and a geodesic distance computed.  The value is read, and all image elements in the image having a depth value within a predetermined threshold are selected as the foreground image elements, and the remaining image elements are selected as the background image elements; See Criminisi, Fig. 6]
For motivation, see Examiner’s previous rejection of claim 6.

Regarding claim 18, Bazakos in view of Criminisi discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.
Criminisi discloses:
[See Criminisi, ¶ 0132 discloses performing a background removal (background subtraction) procedure on depth images, but that the techniques can also be applied for images such as RGB images; Bearing this in mind, return to Criminisi, ¶ 0066, 0070-0071, which discloses classifying an object as being a “user” or a foreground object based on previous and current images (images received at time “t”.] or performing chroma keying based on known background data and a current RGB image.
For motivation, see Examiner’s previous rejection of claim 6.

Regarding claim 19, Bazakos in view of Criminisi discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.
Criminisi discloses:
wherein processing the IR pixel data of the one or more images to determine the one or more IR contributing factors comprises performing background subtraction based on a previous IR background image and a current IR image. [See Criminisi, ¶ 0039 discloses the use of an infrared (IR) camera obtaining depth images; See Criminisi, ¶ 0097 discloses subtracting a foreground geodesic “distance image” from a background geodesic “distance image”, wherein it is apparent that depth images would naturally correspond with images captured with an IR camera.]
For motivation, see Examiner’s previous rejection of claim 6.

Regarding claim 20, Bazakos in view of Criminisi discloses all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.
Criminisi discloses:
 [See Criminisi, ¶ 0054 discloses the use of a threshold filter.  A portion of an object of interest is identified, and a geodesic distance computed.  The value is read, and all image elements in the image having a depth value within a predetermined threshold are selected as the foreground image elements, and the remaining image elements are selected as the background image elements; See Criminisi, Fig. 6]
For motivation, see Examiner’s previous rejection of claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bazakos in view of Itkowitz et al. (US 20110282140 A1) (hereinafter Itkowitz).
Regarding claim 12, Bazakos discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Bazakos does not appear to explicitly disclose:
further comprising processing a frame of image data using chroma keying to obtain a chroma keying contribution factor, for the element and wherein computing the combined data term further comprises using a contribution from the chroma keying contribution factor.
However, Itkowitz discloses:
further comprising processing a frame of image data using chroma keying to obtain a chroma keying contribution factor, for the element and wherein computing the combined data term further comprises using a contribution from the chroma keying contribution factor. [See Itkowitz, ¶ 0117, 0187 discloses that in one aspect of performing segmentation of image objects, a chroma-key method is used in a color classifier segmentation; See Itkowitz, ¶ 0197 discloses performing a chroma-key method using both color data and synthesized depth data.  Hence, Itkowitz discloses the use of depth data and color data in generating a “classifier” (contribution factor) to identify image objects as being in a foreground, background, or as corresponding with a particular user.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Bazakos to add the teachings of Itkowitz in order to eliminate particular data from a video image via chroma-key segmentation, which would reduce a computational load on a video processing system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070237393 A1			Zhang; Cha et al.
US 20120306904 A1			Francois; Alexandre Ralph Jean et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486